Citation Nr: 0713181	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for right ear disease.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for right scrotal/groin 
disability.

4.  Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from May 1979 to June 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 2002, the veteran filed additional claims for service 
connection, including for right scrotal pain and headaches, 
which were denied in a May 2005 rating decision. The veteran 
has appealed only the issues of service connection for right 
scrotal/groin disability and headaches. In a May 2002 
statement he also raised claims for arthritis of the right 
shoulder and arm. These issues are referred to the RO for 
clarification and appropriate action.

When last before the Board in March 2005, the claim for 
service connection for ear disease was reopened, and the case 
remanded for further development.  While in remand status, a 
February 2006 rating granted service connection for a chronic 
skin disorder, thus this issue is no longer before the Board.  

The veteran provided testimony via video conference at 
hearings in February 2005 and December 2006 video, and 
submitted additional evidence with a waiver of initial RO 
consideration.  Transcripts of the hearings are of record.  

The issue of service connection for ear disease is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Hearing loss complaints in service were acute and 
transitory, and resolved prior to separation from service 
according to the clinical evidence on file, and current 
hearing loss is not shown to be etiologically related to 
service.

2.  Right scrotal/groin pain in service was acute and 
transitory, and resolved several years prior to separation, 
and current scrotal/groin disorder is not shown to be 
etiologically related to service.

3. Headaches in service resolved with treatment prior to 
discharge, and current headaches are not shown to be 
etiologically related to service.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service and may not be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Scrotal pain disorder was not present in service, or 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2006).

3.  Service connection for migraine headaches is not 
warranted. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002 & Supp. 2005). 
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006). The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

As regards the claims decided herein, the record reflects 
that the RO sent correspondence in March 2004, April 2005, 
June 2005, which letters appropriately notified the veteran 
what VA would do and what the veteran must do in furtherance 
of the claims, and informed of evidence of record pertinent 
to the claims, as well as the need for his assistance in 
obtaining any further evidence in support of the claims. The 
letters requested that the veteran supply information on 
medical providers who examined him, notified of evidence 
still needed, and what he could do to assist with the claims, 
and what evidence he needed to substantiate the claims. The 
letters also informed the veteran that he should submit 
pertinent evidence in his possession that would further the 
claims, and that it was ultimately his responsibility to see 
that evidence was received in support of the claims. 

Additional VCAA letters were issued in July 2005, March 2006, 
and August 2006, and the Board is satisfied that the RO 
properly processed the claims following compliance with the 
notice requirements of the VCAA and the implementing 
regulations, and any remaining procedural errors would 
constitute harmless error. To the extent that there were any 
deficiencies in notice to the veteran, the Board finds no 
prejudice. The Court has recently held that an error is not 
prejudicial when the error does not affect the essential 
fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application, including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 
On review, the Board finds adequate notifications pertinent 
to the above in the March and August 2006 notification 
letters. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claims. The veteran's 
service medical records, and post-service records of VA and 
private treatment are of record. The veteran was scheduled 
for VA examinations. The veteran and his representative have 
also been provided with adequate opportunity to submit 
evidence and argument in support of the claims, and have done 
so. They have not identified any outstanding evidence or 
information that could be obtained to substantiate the claims 
decided herein, and the Board is also unaware of any such 
outstanding evidence or information. The Board is satisfied 
that the RO has complied with the duty to assist provisions 
of the VCAA and the implementing regulations. Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). 

B. Analysis

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a). In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence of record 
including service medical records, and post-service private 
and VA treatment records, and argument in support of the 
claim. The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). Accordingly, only the salient records will 
be discussed below. 

Hearing loss disability 

Service medical records reflect a military occupational 
specialty of cannon crewman. The records document recurrent 
right ear infections treated with topical antibiotics 
beginning in 1979, with associated hearing loss that resolved 
on clearing of the infections which have been variously 
diagnosed as serous otitis media and otitis externa. On May 
1981 audiometric testing the examiner reported complaints of 
decreased hearing with right ear pain for two years. On 
repeat audiometric testing in June 1981, hearing was noted 
within normal limits. In December 1981, an audiogram was 
noted as normal, and the examiner remarked that previous 
audiograms were not valid. March 1982 records reflect 
treatment for serous otitis media. May 1982 health records 
showed complaints of right recurrent earache, with 
questionable Eustachian tube condition. The veteran was 
discharged in June 1982. 

In November 1982, four months after separation from service, 
he filed a claim for service connection for a right ear 
problem, and reporting having had a blood clot in his ear in 
service which had been removed, but that he had recurrent ear 
problems. The examiner noted that the veteran did not 
complain about loss of hearing a lot, but reported occasional 
ringing in the ears. Hearing was within normal limits, with 
puretone averages at 5 for the right ear and 0 for the left 
ear, with normal ear pathology. The ear canals were clear 
with no evidence of infection or discharge, and tympanic 
membrane (TM) was intact. Bone conduction was greater than 
air conduction on the right and air conduction greater than 
bone conduction on the left. A November 1982 audiometric 
examination report concluded that the right and left ear were 
both within normal limits. Speech discrimination was 94% in 
the right ear and 100% in the left ear. The claim for right 
ear disease was denied in a March 1983 rating action, and the 
veteran did not appeal. 

Eighteen years later, in May 2001, the veteran sought to 
reopen his claim for service connection for a right inner ear 
condition, with hearing loss. The RO separately adjudicated 
the claims, finding that no new and material evidence had 
been submitted to reopen service connection for ear disease, 
and also denied the original claim for service connection for 
hearing loss. On appeal in March 2005, the Board granted 
reopening of the claim for ear disease, and remanded 
remaining claims for hearing loss and a skin condition for 
further development. 

Evidence in support of the claim reflects June 2001 VA 
outpatient notes showing complaints of ear pain with headache 
and discharge on and off, with decreased hearing. Assessment 
was chronic middle ear infection. June 2001 x-rays of the 
mastoids reflected sclerotic changes in the region of the 
mastoid air cells on both sides, suggesting possible chronic 
mastoiditis, but October 2001 CT scan to rule out chronic 
mastoiditis found normal temporal bones, with no radiographic 
evidence of mastoiditis. October 2001 audiometric test 
results revealed left ear within normal limits. Right ear 
showed normal middle ear function, with 35 - 50- decibels 
asymmetry present across all frequencies tested, worse right 
ear. Word recognition was asymmetrical at 96% in the left ear 
and 44% in the right ear, and hearing aids were recommended. 

An August 2001 VA ear examination recorded a history of right 
ear pain since 1978 or 1979 in military service, with aching 
in the right ear moving into the temple area and down into 
the upper neck, with diagnosis of temporomandibular joint 
(TMJ) dysfunction. However, in a May 2002 second opinion, a 
private dentist concluded that the veteran had no signs of 
pathology or derangement of the temporomandibular structure, 
and was not suffering from TMJ dysfunction. 

October 2001 audiometric test results revealed left ear 
within normal limits. Right ear showed normal middle ear 
function, with 35 - 50- decibels asymmetry present across all 
frequencies tested, worse right ear. Word recognition was 
asymmetrical at 96% in the left ear and 44% in the right ear, 
and hearing aids were recommended. 

On December 2005 audiometric examination, the audiologist 
reviewed the service medical records and C-File, and noted 
that audiometric results of record from May 1979 to November 
1982 were all normal, except tests in May 1981 that showed 
moderate and mild right ear hearing loss rising to normal 
associated with ear infection, which results were later 
invalidated by a December 1981 audiometric examination 
finding hearing within normal limits. The examiner noted that 
a diagnostic summary was not provided as pure tone thresholds 
were considered to be unacceptable for rating purposes due to 
poor intertest and test-retest reliability. Another December 
2005 VA examination for ear disease showed a diagnosis of 
mild recurrent external otitis of right ear, and a history of 
unilateral right sensorineural hearing loss.

In a January 2006 report, the same VA examiner who performed 
the December 2005 ear disease examination reviewed the 
December 2005 examinations and opined that in November 1982, 
after discharge from military service, the veteran had a 
normal audiogram, thus it was less likely than not that any 
identified hearing loss disability had its onset during 
active service; it was unlikely that the veteran's MOS as 
gunner is the cause of his hearing loss; and less likely than 
not that noise exposure in service was related to the 
veteran's present hearing loss. 

The veteran underwent VA audiometric examination in February 
2006 with a different audiologist, who noted findings of 
right ear within normal limits from 250 to 6000 Hz, and mild 
hearing loss at 8000 Hz; left ear within normal limits 250 to 
6000 Hz, with mild sensorineural hearing loss at 4000 Hz, 
rising back within normal limits at 6000 to 8000 Hz. The 
audiologist concluded that hearing in the right ear was 
within normal limits between 500 to 4000 Hz, and did not meet 
criteria for disability under VA regulations.

In sum, the evidence shows hearing loss in service that was 
acute and transient, clearing after associated ear 
infections. Audiometric results in service, as well as post-
separation in 1982 showed hearing within normal limits. 
Thereafter, the first indication or complaint of hearing loss 
was almost twenty years later in May 2001, when the veteran 
filed to reopen his claim asserting hearing loss. Although 
there are several audiology examinations of record, there has 
been great variability in the audiometric findings, and there 
is some difference of opinion as to whether the requirements 
of 38 C.F.R. § 3.385 are even met. Even assuming that these 
unreliable tests can be accepted as evidence of hearing loss 
for VA compensation benefits, the 2006 VA examiner's opinion 
found no etiological relationship between any current hearing 
loss and service, and ruled out in-service ear infections or 
military noise exposure as etiological agents. While the 
veteran is competent to report a subjective decrease in his 
hearing ability, he is not competent to state whether he has 
a hearing loss disability which requires that certain 
objective testing criteria be met. In view of the lack of any 
chronic hearing loss in service, and the absence of any 
objective evidence of a hearing condition after service for 
many years, the Board concludes that the preponderance of the 
evidence is against the claim. As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



Right scrotal/groin disability 

Service medical records reflect complaints of pain in the 
groin starting in June 1979. Findings were mild thickening of 
right scrotum without other abnormalities, and right groin 
pain etiology unknown. Early December 1979 health record 
reflects complaints of groin pains, with testicles tender on 
examination. The veteran denied burning or urination. Later 
December 1979 records show pain in right groin area, without 
edema, discoloration or injury, and testicles tender. Three 
months later, in March 1980, there was pain in right lower 
quadrant and left lower quadrant with assessment of possible 
indirect inguinal hernia with referral for consultation for 
hernia problem. A VA outpatient treatment follow-up note 
recorded finding no evidence of hernia, inguinal or 
abdominal, and Simethicone was prescribed. November 1980 VA 
notes show assessment of urinary tract infection with pain in 
lower right side. Thereafter, there are no further 
complaints, treatment, or diagnoses associated with 
groin/testicle pain prior to 1982 discharge.

Post-separation, in November 1982, the veteran filed a claim 
for ear disability, but he identified or claimed no 
groin/testicle pain at that time. It was not until May 2002, 
almost 20 years later, that the veteran filed a claim for 
right groin/testicle condition, and not until March 2004 that 
he asserted, for the first time, that he had sustained a 
groin injury in service when he slipped and fell on a trestle 
during basic training. A September 2002 VA outpatient 
treatment radiographic report reflects diagnosis of episodic 
tenderness in scrotum, no hernias, and bilateral epididymal 
enlargement consistent with epididymitis, and bilateral 
hydroceles. The veteran has testified before the undersigned 
in support of his assertions of service connection for this 
disability.

On review, there is no competent medical evidence in the 
service medical records of a groin injury from falling on a 
trestle, to support the veteran's assertions of in-service 
injury. Despite some complaints of tenderness and testicle 
pain for which no diagnosis was ever entered, no diagnosis of 
a groin disability is noted in service, at separation, or 
thereafter for almost twenty years. The Board recognizes the 
veteran's assertions that the current condition is related to 
service, however, as a layman, the veteran has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992. 
Given the above, the Board finds service connection 
unwarranted for this disorder.

Headaches

The service medical records report migraine headaches with 
ear pain in May 1981, and headaches in March 1982 associated 
with episodes of otitis infection. In testimony before the 
undersigned, the veteran related that his headaches began in 
Germany after he had been shooting cannons day and night and 
was exposed to cold while sleeping in sleeping bags. He gave 
testimony to the effect that headaches are associated with 
wintertime, numbness on the side of his face, and with 
tinnitus. Post-discharge VA examination in November 1982 
reflects no complaints, diagnosis or treatment of headaches. 
Twenty years later in 2002, the veteran filed a claim 
asserting headaches which he attributes to military service.

On review, although there are some reports of headaches in 
the service medical records, they appear to have been 
transitory and resolved prior to discharge. Post-separation 
VA examination of November 1982 shows no headaches, and there 
is no evidence of headaches for almost twenty years, until 
the veteran filed his claim. The Board recognizes the 
veteran's assertions that the current headaches are related 
to service, however, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Given the acute and transitory nature of headaches in 
service, and the lack of any evidence of chronicity or 
continuity of symptomatology, the Board finds service 
connection unwarranted.


ORDER

Service connection for hearing loss is denied.  Service 
connection for right scrotal/groin disorder is denied.  
Service connection for headaches is denied.


REMAND

Pertinent to service connection for ear disease, the Board 
finds additional development warranted. 

Review of the record reflects recurrent episodes of otitis 
media and otitis externa in service, with associated hearing 
loss which appeared to resolve on antibiotic treatment of the 
underlying ear infections. Post-service November 1982 VA 
examination for ear disease showed no otitis media or otitis 
externa, and hearing was within normal limits. However, 
evidence of record dated from 2000 reflects that the veteran 
was seen for ear infections of recurrent nature, variously 
diagnosed as otitis media and otitis externa. Further, in 
December 2005 VA ear disease examination, the examiner failed 
to provide an opinion as to the etiology of the currently 
diagnosed recurrent ear disease separate from the question of 
etiology of hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned 
to the same examiner who performed the 
December 2005 ear disease examination and 
January 2006 VA opinion, for preparation 
of an addendum. 

2.  If that physician is no longer 
available, the RO should arrange for 
another physician with appropriate 
expertise to review the claims folders, 
and note such review in the examination 
report. The physician is asked to provide 
an opinion as to whether it is likely; 
unlikely; or at least as likely as not 
(that is a probability of more than 50 
percent); that the current recurrent ear 
otitis media and/or otitis externa are 
etiologically related to miliary service. 
Supporting rationale for all opinions 
expressed must be provided.  If an 
opinion cannot be rendered without re-
examination, such examination may be 
scheduled.

3.  The RO should undertake any other 
development and/or corrective action it 
determines to be indicated and then 
readjudicate the claim de novo. If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


